                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ERIK MISHIYEV and SHORT-E
LLC,

            Plaintiffs,

v.                                               Case No: 2:21-cv-162-SPC-MRM

ELISEO CIERRA and
IHEARTMEDIA INC,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants Eliseo Cierra and iHeartMedia, Inc.’s

Motion to Dismiss for Failure to State a Claim (Doc. 18).

                                     Background

       This is a trademark and unfair competition case. The Court recounts the

factual background as pled in Plaintiffs’ Complaint, which it must take as true

to decide whether the Complaint states a plausible claim. See Chandler v.

Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      Plaintiff Erik Mishiyev—professionally known as “DJ Short-E”—is a DJ,

recording artist, journalist, and internet, television, and radio personality. He

began using the DJ Short-E moniker in January 1993 in connection with DJ

services he offered in New York. In 1996, Mishiyev moved to Tampa, Florida,

where he continued to offer DJ services as DJ Short-E.          Mishiyev began

promoting himself on his website, www.djshorte.com, in August 1998, and he

has since maintained an internet presence through his website and social

media. Mishiyev also hosts a television show—“The Short-E Show”—that airs

on The CW Network in Miami and Las Vegas; Mishiyev also publishes it on

his website.

      Plaintiff Short-E LLC is a Florida limited liability company Mishiyev

founded in January 2020. Mishiyev is the sole member of the LLC, which

provides DJ and other entertainment services.

      Mishiyev has used the SHORT-E and DJ SHORTE marks to promote DJ

and entertainment services since 1993. He owns U.S. Trademark Registration

No. 4,493,986 on the Principle Register for the mark DJ SHORTE, registered

on March 11, 2014. Short-E LLC owns Florida Trademark Registration No.

T20000000318 for the SHORT-E mark for “live DJ, radio, and television

personality performances.” (Doc. 1 at 32).

      Defendant Eliseo Cierra has been working in the Florida radio and

entertainment market under the moniker “Short-E” since 2018. He works for




                                       2
Defendant iHeartMedia as a program director and radio personality, which

includes daily appearances on WBTT 105.5 The Beat. Cierra also writes blog

posts and hosts a podcast on iHeartMedia websites as “Short-E,” and he uses

the moniker on his social media pages. iHeartMedia uses the SHORT-E mark

to promote Cierra. Mishiyev’s counsel sent Defendants a cease-and-desist

letter on June 30, 2020, but they continue to use the SHORT-E mark.

      Plaintiffs assert nine counts: (1) federal trademark infringement against

Cierra; (2) federal contributory trademark infringement against iHeartMedia;

(3) federal unfair competition against both Defendants; (4) Florida statutory

trademark infringement against Sierra; (5) Florida contributory statutory

trademark infringement against iHeartMedia; (6) Florida statutory deceptive

and unfair trade practices against both Defendants; (7) Florida common law

trademark infringement against Cierra; (8) vicarious infringement of a

federally registered trademark against iHeartMedia; and (9) vicarious

infringement of a Florida registered trademark against iHeartMedia.

                               Legal Standard

      The Federal Rules of Civil Procedure require a complaint to contain “a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. Pro. 8(a)(2). The rules also require plaintiffs to set out

their claims in separate, numbered paragraphs, “each limited as far as

practicable to a single set of circumstances.”       Fed. R. Civ. Pro. 10(b).




                                       3
“Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach

County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The problem with

shotgun pleadings is that they fail “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim rests.” Id.

      When considering a motion to dismiss under Rule 12(b)(6), courts must

accept all factual allegations in the complaint as true and view them in a light

most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The preferential standard of review, however, does not let all pleadings

adorned with facts survive to the next stage of litigation. The Supreme Court

has been clear on this point—a district court should dismiss a claim when a

party does not plead facts that make the claim facially plausible. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

a court can draw a reasonable inference, based on facts pled, that the opposing

party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This

plausibility standard requires “more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

marks omitted)). And a plaintiff must allege more than labels and conclusions

amounting to a formulaic recitation of the elements of a cause of action.

Twombly, 550 U.S. at 555.




                                       4
                                  Discussion

      Defendants argue Plaintiffs failed to allege facts sufficient to support any

claim. They also argue the Complaint is a shotgun pleading, and they attack

Short-E LLC’s standing to assert the counts relating to Mishiyev’s federal DJ

SHORTE mark.

      A. Pleading Sufficiency

      Plaintiffs plead federal and state trademark and unfair competition

claims. The Lanham Act, codified at 15 U.S.C. §§ 1051–1127, governs the

federal claims.    Under the Lanham Act, the legal standard for unfair

competition and trademark infringement—which is a type of unfair

competition—is essentially the same. Turner Greenberg Assocs., Inc. v. C & C

Imports, Inc., 320 F. Supp. 2d 1317, 1330 (S.D. Fla. 2004) (citing Chanel, Inc.

v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1475 n.3 (11th Cir. 1991)).

That standard also applies to Florida trademark and unfair competition

claims. Suntree Techs., Inc. v. Ecosense Intern., Inc., 693 F.3d 1338, 1345 (11th

Cir. 2012).

      1. Direct and Contributory Trademark Infringement (Counts 1-2, 4-5, 7)

      To state a claim for federal trademark infringement, a trademark owner

must plead “(1) that it had trademark rights in the mark or name at issue and

(2) that the other party had adopted a mark or name that was the same, or




                                        5
confusingly similar to its mark, such that consumers were likely to confuse the

two.” Id. at 1346. Defendants challenge the second element—i.e., confusion.

      Courts in the Eleventh Circuit consider seven factors to determine

whether a likelihood of confusion exists between two marks:

      (1)    strength of the mark alleged to have been infringed; (2)
      similarity of the infringing marks; (3) similarity between the goods
      and services offered under the two marks; (4) similarity of the
      actual sales methods used by the holders of the marks, such as
      their sales outlets and customer base; (5) similarity of advertising
      methods; (6) intent of the alleged infringer to misappropriate the
      proprietor’s good will; and (7) the existence and extent of actual
      confusion in the consuming public.

Savanah Coll. of Art and Design, Inc. v. Sportswear, Inc., 983 F.3d 1273, 1280-

81 (11th Cir. 2020) (citation and quotation marks omitted). Courts “need not

consider all factors in every case[,]” but “the type of the mark and the evidence

of actual confusion are the most important of all the factors.” Id. at 1281

(citations and quotation marks omitted).

      Defendants argue confusion is unlikely because Cierra’s moniker—

“Short-E”—lacks “DJ” and uses a hyphen, unlike Mishiyev’s federally

registered mark. In response, Plaintiffs point to their allegations that their

marks are well-known and uniquely associated with Plaintiffs, that

Defendants use a similar mark to advertise competing services to many of the

same consumers served by Plaintiffs, and that Defendants used the similar

mark with the intent to capitalize on Plaintiffs’ goodwill. Based on these




                                       6
allegations and accepting them as true, the Court finds that confusion is

facially plausible.   While Cierra’s “Short-E” moniker is not identical to

Mishiyev’s DJ SHORTE mark, it is similar enough that consumers might

confuse the two. That is particularly so because the parties provide related

services to overlapping audiences.

      Defendants also argue Plaintiffs fail to sufficiently plead damages. The

Court disagrees. Plaintiffs allege Mishiyev has suffered loss of income and

goodwill as a result of consumer confusion caused by Cierra’s use of the “Short-

E” name. That is enough to survive a 12(b)(6) challenge.

      Defendants raise an additional ground for dismissal of Count 7 (Florida

common law trademark infringement): that Plaintiffs fail to sufficiently allege

the DJ SHORTE trademark is inherently distinctive or has acquired secondary

meaning. But a mark that is registered with the USPTO “is presumed to be

inherently distinctive[.]” Engineered Tax Servs., Inc. v. Scarpello Consulting,

Inc., 958 F.3d 1323, 1328 (11th Cir. 2020). Plaintiffs attached a copy of the

USPTO registration for the DJ SHORTE mark to their Complaint. Thus, they

have sufficiently pled distinctiveness.

      Having rejected each of Defendants’ attacks on the trademark counts,

the Court finds that that Plaintiffs sufficiently pled their claims for direct and

contributory trademark infringement.




                                          7
      2. Federal Unfair Competition (Count 3)

      Defendants attack Count 3 from two angles. They first argue that to the

extent Count 3 is for false designation of origin, it fatally lacks any allegation

that Defendants misrepresented the source of Cierra’s services.          Second,

Defendants argue Count 3 should be dismissed because it does not specify

which theory of unfair competition—trademark infringement, palming off, or

false designation of origin—on which it rests. Reading the Complaint as a

whole, the Court finds it sufficiently clear that Count 3 rests on trademark

infringement.    Thus, the same facts that support Plaintiffs’ trademark

infringement claims are sufficient to state a claim for unfair competition.

      3. Florida Deceptive and Unfair Trade Practices Act (FDUTPA) (Count
         6)

      Defendants argue Count 6 should be dismissed because Plaintiffs fail to

allege how Defendants’ conduct could cause consumer harm or injury, which

the FDUTPA is meant to address. But, as Plaintiffs point out, “trademark

infringement is an unfair and deceptive trade practice that constitutes a

violation of FDUTPA.” Commodores Entm’t Corp. v. McClary, 324 F. Supp. 3d

1245, 1252 (M.D. Fla. 2018).         That makes sense because trademark

infringement requires harm to consumers in the form of confusion.             Put

another way, trademark infringement is an inherently deceptive and unfair




                                        8
trade practice. Because Plaintiffs pled sufficient facts to support a claim of

trademark infringement, they also state a FDUTPA claim.

      4. Vicarious Trademark Infringement (Counts 8-9)

      Vicarious liability in the trademark context “requires ‘a finding that the

defendant and the infringer have an apparent or actual partnership, have

authority to bind one another in transactions with third parties or exercise

joint ownership or control over the infringing product.’” Coach, Inc. v. Swap

Shop, Inc., 916 F. Supp. 2d 1271, 1279 (11th Cir. 2012) (quoting Rosetta Stone

Ltd. V. Google, Inc., 676 F.3d 144, 165 (4th Cir. 2012)); see also Hard Rock Café

Licensing Corp. v. Concession Servs., Inc., 955 F.2d 1143, 1150 (7th Cir. 1992).

Plaintiffs allege, “Defendant iHeartMedia has an apparent and actual

partnership with Defendant Cierra and has the authority to exercise control

over Defendant Cierra’s use of the infringing SHORT-E mark.” (Doc. 1 at 18).

      Defendants argue that Plaintiffs fail to allege sufficient facts to show

that Cierra and iHeartMedia have a partnership. The Court agrees. But

Defendants do not address the rest of Plaintiffs’ allegation—that iHeartMedia

“has the authority to exercise control over Defendant Cierra’s use of the

infringing SHORT-E mark.” (Doc. 1 at 18). That claim is consistent with the

alleged relationship between Defendants—that Cierra works for iHeartMedia

as a program director and radio personality.




                                       9
      The Court finds the Complaint plausibly states that iHeartMedia has

some authority or control over the allegedly infringing use of the SHORT-E

mark. Thus, the vicarious infringement counts survive.

      B. Shotgun Pleading

      Defendants contend the Complaint is a shotgun pleading because

Plaintiffs begin each count by realleging and incorporating a common set of

factual allegations.   The Eleventh Circuit addressed the propriety of this

technique in Weiland:

      Weiland’s re-alleging of paragraphs 1 through 49 at the beginning
      of each count looks, at first glance, like the most common type of
      shotgun pleading. But it is not. As we have already discussed,
      this Court has condemned the incorporation of preceding
      paragraphs where a complaint contains several counts, each one
      incorporating by reference the allegations of its predecessors (i.e.,
      the preceding counts), leading to a situation where most of the
      counts, (i.e., all but the first) contain irrelevant factual allegations
      and legal conclusions. What we have here is different. The
      allegations of each count are not rolled into every successive count
      on down the line.

Weiland, 792 F.3d at 1324.

      Plaintiffs’ Complaint is not particularly confusing. Each of the nine

counts stem from the same straightforward set of factual allegations. Like in

Weiland, “this is not a situation where a failure to more precisely parcel out

and identify the facts relevant to each claim materially increased the burden

of understanding the factual allegations underlying each count.” Id. The

Complaint is not a shotgun pleading.




                                        10
      C. Short-E LLC’s Standing

      Finally, Defendants argue Short-E LLC has no standing to assert the

claims based on Mishiyev’s federally registered trademark—Counts 1-3, 7, and

8—because the LLC has no ownership interest in the mark. For its part, Short-

E LLC does not claim to have direct standing on the challenged counts.

Instead, it claims associational standing.

      Associational standing allows membership organizations to bring suit on

behalf of its members when:

      (a) its members would otherwise have standing to sue in their own
      right; (b) the interests it seeks to protect are germane to the
      organization’s purpose; and (c) neither the claim asserted nor the
      relief requested requires the participation of individual members
      in the lawsuit.

Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

Associational standing is normally invoked by membership organizations that

represent individuals and/or firms with common interests. For example, the

appellee in Hunt sued on behalf of Washington apple growers. Short-E LLC is

not that type of organization, so associational standing appears inapplicable.

      Even if Short-E LLC can invoke associational standing, it has not

satisfied the third element. “To bring a trademark infringement claim under

the Lanham Act, a plaintiff must hold a valid trademark.” Fla. VirtualSchool

v. K12, Inc., 735 F.3d 1271, 1272 (11th Cir. 2013) (citation and quotation marks

omitted). Mishiyev is the sole owner of the DJ SHORTE trademark. Plaintiffs




                                      11
claim in their response brief—but did not allege in their Complaint—that

Mishiyev licensed the DJ SHORTE mark to Short-E LLC.            But a license

agreement does not necessarily provide standing. See Kroma Makeup EU, LLC

v. Boldface Licensing + Branding, Inc., 920 F.3d 704, 709-10 (11th Cir. 2019).

The language of a particular license agreement determines the rights afforded

and the obligations imposed. The Complaint does not allege the existence of a

license agreement, much less state any terms that could confer standing.

Thus, Mishiyev’s participation is necessary to prosecute Counts 1-3, 7, and 8.

        For the foregoing reasons, Short-E LLC does not have standing on

Counts 1-3, 7, and 8.

        Accordingly, it is now

        ORDERED:

        Defendants Eliseo Cierra and iHeartMedia, Inc.’s Motion to Dismiss for

Failure to State a Claim (Doc. 18) is GRANTED in part and DENIED in

part.

        (1) Counts 1-3, 7 and 8 are DISMISSED as to Short-E LLC (but not as

           to Mishiyev).

        (2) Defendants must answer the Complaint on or before July 29, 2021.




                                       12
     DONE and ORDERED in Fort Myers, Florida on July 14, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                 13
